Citation Nr: 0723155	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  0628738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Edna Barrick


ATTORNEY FOR THE BOARD

Fadia Elia: Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1944 to May 
1946.  He filed a claim for compensation in November 2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision (RD) by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement (NOD) was 
received in August 2005, a statement of the case (SOC) was 
issued in May 2006, and a substantive appeal was received in 
July 2006.  

In the substantive appeal, the veteran requested a Board 
hearing at a local VA office.  A hearing was held on May 15, 
2007.  At the hearing, the veteran moved to advance his case 
on the Board's docket.  The motion was granted.


FINDINGS OF FACT

1.  The veteran suffers from tinnitus, which was caused by 
his years in active service.

2.  The veteran suffers from hearing loss in his right ear, 
which was caused by his years in active service.

3.  The veteran suffers from hearing loss in his left ear, 
which cannot be related to his years in active service.






CONCLUSION OF LAW

1.  Service connection for tinnitus was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154 
(a), 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  Service connection for hearing loss in the veteran's 
right ear was incurred in or aggravated by service.   38 
U.S.C.A. §§ 1101, 1110, 1112, 1154 (a), 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

3.  Hearing loss in the veteran's left ear was not incurred 
nor aggravated by the veteran's active service nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1154 (a), 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a SOC or SSOC.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In December 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The December 2004 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send medical reports showing findings, 
diagnosis, and treatment for his claims, specifically the 
tinnitus and bilateral hearing loss claims.    

The Board finds that the content of the December 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  A May 2006 SOC provided the 
veteran with yet an additional 60 days to submit more 
evidence.  VA subsequently sent him a letter per Dingess v. 
Nicholson, supra, advising him to submit any evidence not 
previously presented to VA.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  


II.	Factual and Procedural Background

In May 2007, the veteran testified under oath that he suffers 
from hearing loss and tinnitus.  He also testified that while 
his official duty in the Navy was that of store keeper 
disbursing, he participated in training exercises in which he 
fired 20 and 40 millimeter guns.  These training exercises 
took place numerous times daily "quite often" and he was 
both a loader and a gunner.  During those exercises, the 
veteran was not wearing hearing protection.  The veteran 
further testified that his hearing disabilities began during 
his service years.  Consistent with that testimony, he had 
stated in his claim that his disabilities had started around 
December 1944.

The RO stated that there is no corroborative evidence or lay 
testimony that the veteran's military assignments included 
firing guns.  It was found that there was no objective 
indication that the veteran had engaged in combat; therefore, 
the provisions of 38 U.S.C.A. § 1154(b) would not apply.  It 
was also stated that there was no evidence other than the 
veteran's statements of a link between acoustic trauma in his 
service and his current disabilities.

In fact, the record reflects that the veteran had his status 
changed at least once from "on board for ship's company" to 
that of "on board for training and further assignment."  
One form dated December 1944 states that the veteran would 
change status from "training" to "ship's company", 
suggesting that he had been in training prior to December 
1944; another indicates that on March 1945, his status was 
changed from "ship's company" to "training," suggesting 
another distinct training period.  The veteran had alleged 
that he was exposed to loud noise during those training 
sessions.  The record appears to support his assertions that 
these training exercises occurred.  

The veteran testified that he served on the USS Satyr and 
slept in bunkers right by the engines.  The record confirms 
his service on Satyr.  Satyr is a ship with two 12-567 diesel 
engines.

The service medical records reflect normal hearing both at 
the veteran's enlistment date and at discharge.  There are no 
records of VA hearing tests subsequent to the veteran's 
claim.

The veteran supplied private hearing examinations which 
support the diagnosis of bilateral hearing loss and of 
tinnitus.  He also submitted a letter from his private 
physician in which the physician, based upon his examination 
of the veteran and of the veteran's objective tests, stated 
that the patient's tinnitus in both ears and his hearing loss 
in the right ear were due to noise exposure most likely 
sustained while the veteran was in active military duty.


III.	Legal Criteria

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection will be granted for a disability if it is 
shown that the veteran suffered from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.    

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
C.F.R. § 3.303(a).  When after considering all the evidence, 
a reasonable doubt arises regarding a determinative issue, 
the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Tinnitus and hearing loss are chronic diseases.  Therefore, 
service connection for tinnitus as well as for hearing loss 
may be presumed although not otherwise established as 
incurred in or aggravated by service, if manifested to a 
degree of 10% or more within one year from the date of 
separation from service.  38 C.F.R. § § 3.307(a), 3.309(a) 
(2006).  





IV.	Analysis

The Board finds the veteran's testimony as to his symptoms 
credible.  Furthermore, his testimony as to his duties aboard 
the ship is substantiated by the record.  The Board concludes 
that there were events during the veteran's service which 
could cause hearing disabilities.   

The Board also notes that the veteran's examining physician 
opined that there was a link between the veteran's service 
and his tinnitus condition as well as his hearing loss in his 
right ear.  The veteran's physician's opinion is a competent 
medical opinion, one which is not contradicted by any other 
medical evidence.

Therefore, after resolving any reasonable doubt in the 
veteran's favor, it is found that the veteran's tinnitus and 
his right ear hearing loss were caused by his years in 
service.  Accordingly, service connection is established on 
both those issues.  38 C.F.R. § 3.102.

The medical records supplied by the veteran relate his 
hearing loss in his left ear to a tumor, more specifically, 
an acoustic neuroma.  His private physician did not offer any 
opinion reflecting a belief that the left ear hearing loss 
was caused by the veteran's service.  The veteran's 
statements cannot be considered competent evidence when it 
comes to the etiology of his disabilities.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board cannot 
otherwise find any evidence of service connection for the 
veteran's left ear hearing loss.  Therefore, service 
connection as to the veteran's hearing loss in his left ear 
cannot be awarded on a direct or a presumptive basis.  
Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
left ear hearing loss.






ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hearing loss in the 
veteran's right ear is granted.

Entitlement for service connection for hearing loss in the 
veteran's left ear is denied.






______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


